WILLIAMS, Judge
(dissenting in part and concurring in part).
I concur in the opinion of the majority insofar as defendant Davis is ordered to perform the option agreement as to Tract 63, but I respectfully dissent from that portion of the majority opinion which rejects appellee’s demands with regard to Tract 62.
My study of the record has convinced me that Dr. Davis clearly intended to grant Bray an option to purchase both Tract 62 and Tract 63. It is equally clear that Mr. *833Bray considered Tract 62 as included in the option.
I conclude that our original opinion in this case was correct and fully supported by the evidence.